Appellee brought this suit against appellant, and recovered a judgment for $375, for damages to his homestead, caused by appellant's constructing a viaduct on one street and thereby closing up another street adjacent to his property. There were some other averments in his petition tending to show special damages; but the court did not submit to the jury any grounds for recovery, except permanent injury to the property and inconvenience to appellee. There is no assignment which charges that the verdict of the jury is not supported by testimony, and we therefore assume, and find as a fact, that appellant constructed a viaduct and closed up the street, as alleged, and that, as a result thereof, appellee sustained injury to the extent of $375.
The first and second assignments of error complain of the action of the trial court in overruling certain special exceptions to the plaintiff's petition. These exceptions related to averments which, it seems, were not submitted to the jury; and while appellant states that there was testimony tending to support one of such averments, such testimony is not set out in appellant's brief, nor does the brief refer to the witness or page of the statement of facts where such testimony can be found. Counsel for appellee assert in their brief that no such testimony was introduced. We are not called upon to read the entire statement of facts, to ascertain if such testimony was presented; and, this being the manner in which the case is presented in this court, we hold that appellant has not shown that reversible error was *Page 480 
committed In overruling the exceptions referred to.
The other assignments complain of certain portions of the court's charge, and, without discussing them in detail, we hold that they are untenable, and therefore they are overruled.
No reversible error has been shown, and the judgment is affirmed.
Affirmed.